IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


CONESTOGA BANK, S/B/M FIRST PENN       : No. 191 EAL 2016
BANK,                                  :
                                       : Petition for Allowance of Appeal from
                    Respondent         : the Order of the Superior Court
                                       :
                                       :
            v.                         :
                                       :
                                       :
TIOGA INVESTMENTS II, LLC AND YIP-     :
YAN WONG,                              :
                                       :
                    Petitioners        :


                                   ORDER



PER CURIAM

      AND NOW, this 15th day of September, 2016, the Petition for Allowance of

Appeal is DENIED.